                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

CALEB RODRIGUEZ,

          Plaintiff,
v.                                                               Case No. 8:19-cv-540-T-24 CPT
CROWN EQUIPMENT CORPORATION
and UNKNOWN CROWN EMPLOYEE,

            Defendants.
___________________________________/

                                            ORDER

       This cause comes before the Court on Plaintiff’s Motion to Remand. (Doc. No. 4).

Defendant opposes the motion. (Doc. No. 5). As explained below, the motion is denied.

I. Background

       Plaintiff Caleb Rodriguez alleges the following in his complaint (Doc. No. 1-1):

Rodriguez worked at Johnson Controls. Defendant Crown Equipment Corporation (“Crown”)

provided forklifts and other equipment to Johnson Controls. On November 27, 2018, an

unknown Crown employee serviced a forklift at Johnson Controls that had an acceleration

problem. Thereafter, Rodriguez operated the purportedly repaired forklift. However, the

forklift’s accelerator malfunctioned and caused serious injuries to Rodriguez.

       As a result, Rodriguez filed a complaint in state court asserting two claims: (1) a

negligence claim against Crown, and (2) a negligence claim against the unknown Crown

employee that serviced the forklift. Despite Rodriguez’s allegation that the unknown Crown

employee was a citizen of Florida, Crown removed the case to this Court on the basis of diversity

subject matter jurisdiction.
II. Motion to Remand

       In the instant motion, Rodriguez moves to remand this case for lack of complete diversity

between the parties. Rodriguez is a citizen of Florida, and Crown is a citizen of Ohio.

Rodriguez does not dispute that the amount in controversy threshold has been met. Instead,

Rodriguez argues that because the unknown Crown employee is likely a citizen of Florida,

complete diversity does not exist.

       Crown responds that pursuant to 28 U.S.C. § 1441(b), the citizenship of the unknown

Crown employee must be disregarded until his or her identity is ascertained. The Court agrees

with Crown. Rodriguez states that he has served discovery on Crown in order to determine the

identity of the unknown Crown employee. Once the identity of the unknown Crown employee is

ascertained, Rodriguez may promptly move to amend the complaint in order to identify the

unknown Crown employee. At that time, the Court will determine whether complete diversity

still exists or whether remand is required.

III. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to Remand

(Doc. No. 4) is DENIED.

       DONE AND ORDERED at Tampa, Florida, this 3rd day of April, 2019.




Copies to:
Counsel of Record



                                                2
